Exhibit 10.3






IEC ELECTRONICS CORP.


2019 STOCK INCENTIVE PLAN
INCENTIVE STOCK OPTION AWARD AGREEMENT


    This Incentive Stock Option Award Agreement (this “Award Agreement”) is made
and entered into as of [__________], 20__ (the “Date of Grant”), by and between
IEC Electronics Corp. (the “Company”) and [_______________________] (the
“Participant”). Capitalized terms not defined in this Award Agreement shall have
the respective meanings given such terms by the IEC Electronics Corp. 2019 Stock
Incentive Plan (the “Plan”).


1.Award. The Company hereby grants to the Participant an award of Incentive
Stock Options (the “Option”) to purchase up to [_________] shares of Stock at an
exercise price of $[______] per share (the “Exercise Price”) subject to the
provisions of the Plan and to the terms and conditions of this Award Agreement.
The Option is intended to be an “incentive stock option” as defined in Section
422 of the Code.
 
2.Vesting. Except as otherwise provided by the Participant’s employment
agreement (if any), subject to the provisions of the Plan and this Award
Agreement, and subject to the Participant’s continued service with the Company
or any of its Affiliates through such date, [________] of the Option shall vest
on [________] (each such date a “Vesting Date”).


3.Acceleration of Vesting. Notwithstanding the provisions of Section 2 above,
the Option will immediately vest:


(a)in the event of a Change in Control if either:


(i)the employment of the Participant is terminated without Cause within two
years of such Change in Control; or


(ii)the acquirer does not agree to assume or substitute the Option for similar
awards on shares of acquirer’s common stock; or


(b)upon the occurrence of any other event or condition for which the
Participant’s employment agreement (if any) provides for accelerated vesting.


4.Exercise.


(a)Prior to the expiration of the Option pursuant to the terms of this Award
Agreement, the Participant may exercise the Option from time to time to the
extent it has vested by tendering to the Company written notice of exercise (in
the form attached to this Award Agreement, or such other form provided by the
Company for such purpose), which notice may require the Participant to certify
in a manner acceptable to the Company that the Participant is in compliance with
the terms and conditions of the Plan and this Award Agreement (including Section
8 below), together with payment in full of the Exercise Price for the shares of
Stock being acquired thereunder by any of the following methods, subject to the
Committee’s discretion:
(i)cash, wire transfer or check made payable to the Company;







--------------------------------------------------------------------------------

Exhibit 10.3




(ii)tendering (actually or by attestation) to the Company a number of previously
acquired shares of Stock that have been held by the Participant for at least six
months (or such shorter period, if any, determined by the Committee in
consideration of applicable accounting standards) and that have a fair market
value equal to the applicable portion of the Exercise Price being so paid;


(iii)authorizing a third party to sell, on behalf of the Participant, the
appropriate number of shares of Stock otherwise issuable to the Participant upon
exercise of the Option and to remit to the Company a sufficient portion of the
sale proceeds to pay the entire Exercise Price and any tax withholding resulting
from such exercise; or


(iv)any combination of the foregoing.
In the event the Option is exercised by any person or persons other than the
Participant, the notice shall be accompanied by appropriate proof of the right
of such person or persons to exercise the Option. In no event shall the Option
be exercised for a fractional share of Stock.


(b)Upon exercise, the shares of Stock covered by the exercise of the Option
(less the number of shares of Stock withheld to pay the exercise price pursuant
to Section 4(a)(iii)) will be issued to the Participant on, or as soon as
practicable after, the exercise date, with the appropriate legends, if any,
affixed thereto. The issuance of shares of Stock upon exercise of the Option may
be made by crediting the shares of Stock to an account for the benefit of the
Participant or by such other permissible manner chosen by the Company


5.Expiration. Each vested Option is exercisable until 5:00 p.m. (Eastern Time)
on the date that is seven years from the Date of Grant (the “Expiration Date”),
unless terminated sooner in accordance with Section 7, or unless the Committee
provides otherwise.


6.Restrictions on Transfer. The Option shall be exercisable during the
Participant’s lifetime only by the Participant and may not be sold, exchanged,
transferred, pledged, hypothecated, or otherwise disposed of, except by will or
the laws of descent and distribution, and they shall not be subject to
execution, attachment or similar process. Any attempted assignment, transfer,
pledge, hypothecation, or other disposition of the Option contrary to the
provisions hereof, and the levy of any execution, attachment, or similar process
upon the Option, shall be null and void and without effect.


7.Termination of Employment. Except as otherwise provided by the Participant’s
employment agreement (if any), upon the Participant’s termination of employment
with the Company and its Affiliates, the following provisions shall apply:


(a)Death. If the Participant’s termination of employment is on account of death,
all rights in and to the Option granted pursuant to this Award Agreement which
have not vested as described in Sections 2 and 3 shall be forfeited, and the
Option, to the extent vested, may be exercised in whole or in part by the
Participant’s designated beneficiary at any time on or before the earlier of (A)
the Expiration Date or (B) the first anniversary of the date of such termination
of employment.


(b)Disability. If the Participant’s termination of employment is on account of
Disability, all rights in and to the Option granted pursuant to this Award
Agreement which have not vested as described in Sections 2 and 3 shall be
forfeited, and the Option, to the extent vested, may be exercised in whole or in
part by the Participant at any time on or before the earlier of (A) the
Expiration Date or (B) the first anniversary of the date of such termination of
employment.





--------------------------------------------------------------------------------

Exhibit 10.3




(c)Cause. If the Participant’s termination of employment is for Cause, all
rights in and to the Option granted pursuant to this Award Agreement, whether
vested or unvested as described in Sections 2 and 3, shall be forfeited on the
date of such termination of employment.
 
(d)Other Reasons. If the Participant’s termination of employment is for any
reason other than death, Disability or Cause, all rights in and to the Option
granted pursuant to this Award Agreement which have not vested as described in
Sections 2 and 3 shall be forfeited, and the Option, to the extent vested, may
be exercised in whole or in part by the Participant at any time on or before the
earlier of (A) the Expiration Date or (B) three months after the date of such
termination of employment.


(e)Death after termination of employment. If the Participant’s termination of
employment is for any reason other than death or for Cause, and the Participant
dies after such termination of employment but before the date the Option must be
exercised pursuant to this Section 7, all rights in and to the Option granted
pursuant to this Award Agreement which have not vested as described in Sections
2 and 3 shall be forfeited, and the Option, to the extent vested on the date of
the Participant’s death, may be exercised in whole or in part by the
Participant’s designated beneficiary at any time on or before the earlier of (A)
the Expiration Date or (B) the first anniversary of the date of death.


8.Detrimental Activities.


(a)The Committee may cancel, rescind, suspend, withhold or otherwise limit or
restrict the Option at any time upon a determination by the Committee that the
Participant is not in compliance with all applicable provisions of this Award
Agreement and the Plan or that the Participant engaged in Detrimental Activity.
“Detrimental Activity” shall include: (i) the rendering of services for any
organization or engaging directly or indirectly in any business which is or
becomes competitive with the Company or any Affiliate, or which organization of
business, or the rendering of services to such organization or business, is or
becomes otherwise prejudicial to in conflict with the interests of the Company
or any Affiliate; (ii) the disclosure to anyone outside the Company or any of
its Affiliates, or the use in other than the Company’s business, without prior
written authorization from the Company, of any confidential information or
material relating to the business of the Company or any of its Affiliates,
acquired by the Participant either during or after employment with the Company
or an Affiliate; (iii) activity that results in termination of the Participant’s
employment for Cause; (iv) a violation of any rules, policies, procedures or
guidelines of the Company or an Affiliate, including, but not limited to, the
Company’s Code of Business Conduct and Ethics; (v) any attempt, directly or
indirectly, to induce any employee of the Company or any Affiliate to be
employed or perform services elsewhere or any attempt, directly or indirectly,
to solicit the trade or business of any current or prospective customer,
supplier or partner of the Company or any Affiliate; or (vi) any other conduct
or act determined by the Board to be injurious, detrimental or prejudicial to
any interest of the Company or any Affiliate.


(b)Notwithstanding the foregoing, nothing in Section 8(a) above: (i) prohibits
the Participant from making reports of possible violations of federal law or
regulation to any governmental agency or entity, including but not limited to
the Department of Justice and the Securities and Exchange Commission, in
accordance with the provisions and rules of Section 21F of the Exchange Act,
Section 806 of the Sarbanes-Oxley Act of 2002, or of any other whistleblower
protection provisions of state or federal law or regulation, or (ii) requires
notification or prior approval by the Company of any such report; provided that,
the Participant is not authorized to disclose communications with counsel that
were made for the purpose of receiving legal advice or that contain legal advice
or that are protected by the attorney work product or similar privilege.
Furthermore, the Participant shall not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that is made (1) in confidence to a federal, state or local government official,
either directly or indirectly, or to an attorney, in each case, solely for the
purpose





--------------------------------------------------------------------------------

Exhibit 10.3




of reporting or investigating a suspected violation of law or (2) in a complaint
or other document filed in a lawsuit or proceeding, if such filings are made
under seal.


9.Recoupment.
 
(a)Recoupment. As provided by Section 6.9 of the Plan, notwithstanding anything
in the Plan or this Award Agreement, the Company will be entitled to the extent
required by applicable law (including, without limitation, Section 10D of the
Exchange Act and any regulations promulgated with respect thereto) or Exchange
listing conditions, in each case as in effect from time to time, to recoup
compensation of whatever kind paid under this Award Agreement by the Company at
any time.


(b)Repayment of Gain; Setoff. If the Participant engages in Detrimental Activity
prior to or during the six months after shares of Stock are issued pursuant to
Section 4(b) above, such issuance may be rescinded within two years thereafter.
In the event of any such rescission, the Participant shall pay to the Company
the amount of any gain realized or payment received as a result of the rescinded
issuance, in such manner and on such terms and conditions as may be required,
and the Company shall be entitled to setoff against the amount of any such gain
any amount owed to the Participant by the Company or any Affiliate.


10.Withholding of Taxes. In order to exercise the Option, the Participant (or
any other person or persons exercising the Option) shall make appropriate
arrangements with the Company to the extent necessary for the satisfaction of
all federal, state, local or foreign income or other tax withholding
requirements, if any, applicable to the exercise of the Option.


11.Disqualifying Disposition. The Participant shall notify the Company in
writing within 30 days of making a Disqualifying Disposition (as defined below)
of any shares of Stock received pursuant to the exercise of the Option, and
shall provide the Company with any information that the Company shall request
concerning any such Disqualifying Disposition. “Disqualifying Disposition” means
any disposition (including any sale) of the shares of Stock before the later of
(a) the second anniversary of the Date of Grant and (b) the first anniversary of
the date on which the Participant acquired such shares by exercising the Option,
provided that such holding period requirements terminate upon the death of the
Participant.


12.Miscellaneous.


(a)Compliance with Laws. If the Company, in its sole discretion, determines that
the listing upon any securities exchange or registration or qualification under
any federal, state or local law or any foreign law of any shares of Stock to be
issued pursuant to the Option is necessary or desirable, issuance of such shares
shall not be made until such listing, registration or qualification shall have
been completed.


(b)Incorporation of Plan. The Option is subject to the Plan and any
interpretations by the Committee under the Plan, which are hereby incorporated
into this Award Agreement by reference and made a part hereof. By the execution
of this Award Agreement, the Participant acknowledges that the Plan document and
the Plan prospectus, as in effect on the date of this Agreement, have been made
available to the Participant for review. In the event of any conflict between
the Plan and this Award Agreement, the Plan shall control.


(c)Administration, Interpretation, Etc. Any action taken or decision made by the
Company, the Board or the Committee arising out of or in connection with the
construction, administration, interpretation or effect of any provision of the
Plan or this Award Agreement shall lie within its sole and





--------------------------------------------------------------------------------

Exhibit 10.3




absolute discretion, as the case may be, and shall be final, conclusive and
binding on the Participant and all persons claiming under or through the
Participant. By receipt of the Option or other benefit under the Plan, the
Participant and each person claiming under or through the Participant shall be
conclusively deemed to have indicated acceptance and ratification of, and
consent to, any action taken under the Plan or this Award Agreement by the
Company, the Board or the Committee.


(d)Amendment. This Award Agreement may be amended from time to time by the
Committee, in its sole discretion, in any manner that the Committee deems
necessary or appropriate; provided, however, that no such amendment shall
adversely affect in a material manner any right of the Participant under the
Option without the written consent of the Participant.


(e)Capital Changes and Adjustments. The Option shall be adjusted by the
Committee at the same time as adjustments are made in accordance with Section 12
of the Plan in a manner similar to, and subject to, the same requirements under
Section 12 of the Plan; provided, however, any adjustment shall be made in a
manner that complies with Section 424(a) of the Code.


(f)No Right of Employment. Nothing contained herein shall confer upon the
Participant any right to continued employment by the Company or any of its
Affiliates or interfere in any way with the right of the Company or any of its
Affiliates, which is hereby reserved, to terminate the employment of the
Participant at any time for any reason whatsoever.


(g)No Stockholder Rights. Until the Participant is the holder of record of the
shares of Stock issued upon exercise of the Option, the Participant shall have
no rights of a stockholder of the Company with respect to the shares of Stock
underlying the Option, and in particular shall not be entitled to vote the
underlying shares of Stock or to receive any dividends paid with respect to the
shares of Stock underlying the Option.


(h)Notices. Any notices necessary or required to be given under this Award
Agreement: (i) to the Company shall be sufficiently given if in writing, and
personally delivered to the Secretary of the Company or mailed to its principal
office, 105 Norton Street, P.O. Box 271, Newark, New York 14513; or (ii) to the
Participant shall be sufficiently given if in writing, and personally delivered
or mailed by registered or certified mail, return receipt requested, postage
prepaid, to the last known address of the Participant, or to such other address
as the Participant shall have specified in writing to the Company.


(i)Successors and Assigns. This Award Agreement shall bind and inure to the
benefit of the Company and the successors and assigns of the Company and to the
Participant and to the Participant’s heirs, executors, administrators,
successors and assigns.


(j)Governing Law. All questions pertaining to the interpretation, validity,
enforcement and performance of this Award Agreement shall be construed in
accordance with, and be governed by, the laws of the State of New York, without
giving effect to the choice of law principles thereof.


(k)Section 409A. The Option granted under this Award Agreement is intended to be
exempt from the requirements of Section 409A and the Plan and this Award
Agreement shall be interpreted and administered in accordance with such
intention. Notwithstanding the foregoing, the Company makes no representations
that the Option is exempt from Section 409A, and in no event shall the Company
or any Affiliate be liable for all or any portion of any taxes, penalties,
interest or other expenses that may be incurred by a Participant on account of a
violation of Section 409A.





--------------------------------------------------------------------------------

Exhibit 10.3




(l)Participant Acknowledgment. By signing this Award Agreement, the Participant
acknowledges that the Participant has received a copy of the Plan, has had an
opportunity to review the Plan and this Award Agreement in their entirety,
understands all provisions of the Plan and this Award Agreement, and agrees to
be bound by, and to comply with, all the terms and provisions of the Plan and
this Award Agreement.


(m)Counterparts. This Award Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which shall
constitute one and the same agreement.


*    *    *    *    *







--------------------------------------------------------------------------------

Exhibit 10.3






IN WITNESS WHEREOF, the Company has caused this Award Agreement to be executed
effective as of the Date of Grant set forth above.
 
IEC ELECTRONICS CORP.
 
 
 
 
By:
 
 
 
[________]
 
Its:
President & CEO
 
 
 
 
Date:
 





ACCEPTANCE
 
I, ___________________, hereby certify that I have read and fully understand the
foregoing Award Agreement. I acknowledge that I have been apprised that it is
the intent of the Company that Participants obtain and retain an equity interest
in the Company. I hereby execute this Award Agreement to indicate my acceptance
of the Option and my intent to comply with the terms thereof.




 
 
 
 
Participant
 
 
 
 
 
Street Address

 
 
 
 
 
 
City
State
Zip Code
 
 
 
 
 
Date:
 








--------------------------------------------------------------------------------

Exhibit 10.3






_____________, 20___
IEC Electronics Corp.
Attention: Secretary
105 Norton Street
Newark, NY 14513




Dear Sir:


This is to notify you that I hereby elect to exercise the Option granted to me
under the Incentive Stock Option Award Agreement (the “Award Agreement”), dated
____________________, 20__, issued to me pursuant to the 2019 Stock Incentive
Plan (the “Plan”) with respect to ________ shares of common stock of IEC
Electronics Corp. (the “Company”). The Exercise Price pursuant to the Award
Agreement as adjusted (if applicable) is $____________ per share or $__________
in the aggregate.


In payment of the full Exercise Price, I enclose (please complete as
appropriate):


a.my check payable to IEC Electronics Corp. in the amount of $__________.


b.
__________ shares of common stock of the Company owned by me for at least six
months, free of any liens or encumbrances and having a fair market value of
$_________.



c.
an authorization letter which gives irrevocable instructions to the Company to
deliver the stock certificates representing the shares for which the option is
being exercised directly to ______________ (name and address of broker) together
with a copy of the instructions to _______________ (name of broker) to sell such
shares and promptly deliver to the Company the portion of the proceeds equal to
the total purchase price and withholding taxes due, if any.



I hereby certify that I am in compliance with the terms and conditions of the
Plan and the Award Agreement and, in particular, that I have not engaged in any
Detrimental Activity as defined in Section 8 of the Award Agreement. I
understand, acknowledge and agree that in the event I engage in Detrimental
Activity during the period specified in Section 9(b) of the Award Agreement, the
exercise of the Option may be rescinded by the Company and I may become
obligated to pay the Company the amount of any gain realized or payment received
as a result of the rescinded exercise, all as set forth in Section 9 of the
Award Agreement.


Very truly yours,
 
Participant’s Signature








